Citation Nr: 0902176	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  99-15 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for a right hip disorder, 
to include as secondary to the service-connected right ankle 
disability.


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to 
September 1969. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the RO.  The veteran testified before the undersigned Acting 
Veterans Law Judge (VLJ) in a video-conference hearing in 
January 2008.  In a March 2008 decision, the Board granted 
service connection for the right ankle disability.  As a 
result, the Board recharacterized the issue on appeal as 
noted in the title page above and remanded the matter to the 
RO for further development of the record in that regard.


FINDING OF FACT

The veteran's currently diagnosed right hip disorder is not 
shown to be causally related to his period of active military 
service or otherwise caused or made worse by his service-
connected right ankle disability.

CONCLUSION OF LAW

The current right hip disorder manifested by mild 
degenerative joint disease was not incurred in or aggravated 
by active service; nor is it proximately due to, the result 
of, or aggravated by his service-connected right ankle 
disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim.  The RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

A VCAA letter was issued in May 2008, subsequent to the 
appealed rating decision.  However, the RO readjudicated the 
appeal, most recently in an October 2008 Supplemental 
Statement of the Case.

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the May 2008 VCAA letter 
the RO notified the veteran of the evidence necessary to 
establish both disability ratings and effective dates in 
compliance with these requirements.  Id.  Regardless, no 
disability rating or effective date is assigned when service 
connection is denied.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  38 C.F.R. § 3.310(b)  

VA will not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  Id.

The rating activity will determine the baseline and current 
levels of severity under VA's Schedule for Rating 
Disabilities (38 C.F.R., part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  Id.

In the present case, as noted below, the evidence of record 
does not substantiate a causal relationship between the 
veteran's service-connected right ankle disability and his 
claimed right hip disorder.  As such, no action is required 
to establish the "baseline level of severity" of his 
service-connected right ankle disability and the provisions 
of 38 C.F.R. § 3.310(b) are not directly relevant to this 
case.  

The Board has reviewed the veteran's service treatment 
records and finds no evidence of complaints of, or treatment 
for a right hip disorder.  

Subsequent to service, the veteran contends that he has a 
current right hip disorder etiologically related to treatment 
he received for his service-connected right ankle disability.  
In an October 2001 VA treatment record, the veteran reported 
that he was stuck with a needle in his right ankle to relieve 
the pain he was experiencing as a result of the disability.  
He reported that he felt pain in his right thigh and leg 
immediately after being stuck with the needle.  The examiner 
did not see a connection to explain the relationship between 
the needle insertion and the right thigh and leg pain; 
however, he opined it was probably some radiculopathy pain.  
In a February 2002 VA treatment record he was diagnosed with 
right trochanteric bursitis.

An April 2004 VA x-ray record showed no abnormalities 
involving the hips.  A January 2005 VA x-ray record showed no 
fracture or dislocation; however, there was mild 
osteoarthritis of the hip joint.

During a September 2008 VA examination, the veteran reported 
that he began having right hip beginning in 1998 or 1999.  
The pain initially was relatively mild (2/10) and became 
severe (10/10).  The pain increased with turning, bending, 
standing or walking.  He had been using a cane for several 
years for support.

On objective examination he walked with an antalgic gait.  
There was no tenderness on palpation of the hip.  He had 
noted reduced range of motion in his hip; however, there was 
no additional restriction of the range of motion due to pain, 
fatigue, weakness, or lack of endurance during flare-ups or 
following repetitive motion.  X-ray studies showed mild 
degenerative joint disease of both hips.

The veteran was diagnosed with degenerative joint disease of 
the right hip.  The examiner opined that the degenerative 
joint disease of the right hip was not related to the 
service-connected right ankle disability.  In this regard, 
the examiner noted that the veteran had degenerative joint 
disease in both hips; however, he did not complain of a left 
hip disability related to service.  The examiner concluded 
that there was no association between the service-connected 
right ankle disability and the claimed right hip disorder.

Given its review of the record, the Board finds that service 
connection for the claimed right hip disorder is simply not 
warranted.  In this regard, the Board notes that in the 
September 2008 VA examination the examiner, after a thorough 
review of the records, concluded that the claimed right hip 
disorder was not related to the service-connected right ankle 
disability.  This examiner is certainly competent to offer 
such an opinion.  Further, the veteran has not presented any 
credible evidence directly contradicting this opinion.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1990).

The only other evidence of record supporting the veteran's 
claim is his various lay assertions.  While the veteran is 
certainly competent to report symptoms capable of lay 
observation, he has not been shown to possess the requisite 
medical training or credentials needed to render a diagnosis 
or a competent opinion as to medical causation.  Accordingly, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Despite the veteran's contentions, the evidence of record 
does not establish a causal relationship between his current 
right hip disorder and any event or incident of his period of 
active service or his service-connected right ankle 
disability.  Accordingly, the preponderance of the evidence 
is against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Thus, his 
appeal must be denied.


ORDER

Service connection for a right hip disorder, to include as 
secondary to the service-connected right ankle disability is 
denied.



____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


